ANSTEAD, Judge,
dissenting.
I would grant the petition. The petitioner, Terry Glispy, is represented by the public defender’s office. That office also represents two (2) prosecution witnesses. This constitutes a sufficient conflict of interest entitling petitioner to representation by independent counsel. Babb v. Edwards, 412 So.2d 859 (Fla.1982). Further, because of the important, yet sometimes subtle, effect of such a conflict, this error is not one susceptible to full remedy by a later appeal after petitioner’s case is concluded. Cf. Boudreau v. Carlisle, 549 So.2d 1073 (Fla. 4th DCA 1989); Babb v. Edwards.